PER CURIAM.
It appearing from a certified copy of a judgment filed with this court that the respondent, Lance Kohler, was adjudged guilty of a felony on the 21st day of May, 1973, by the Fayette Circuit Court upon a plea of guilty, the respondent pursuant to RCA 3.320 is hereby permanently disbarred from the practice of law in this Commonwealth.
All costs of this proceeding are hereby assessed to the respondent.
PALMORE, C. J., and OSBORNE, REED, MILLIKEN, STEPHENSON and STEINFELD, JJ., sitting.
All concur.